Title: Virginia Delegates in Congress to Fielding Lewis, 16 July 1776
From: Virginia Delegates
To: Lewis, Fielding


                    
                        [S]ir
                        Philada. July 16. 1776
                    
                    We were informed a few weeks ago [that 5000 ℔ of] lead imported on account of our colony were landed at Fredsbgh. There appears scarcely a possibility it should be wanting in Virga., more especially when we consider the supplies which may be expected from the mines of that colony. The Flying camp now forming in the Jersies and which will be immediately in the face of a powerful enemy, is likely to be in great want of that article. Did their wants admit the delay of an application to the Governor we should have applied to him, and have not a doubt he would order it hither. But circumstances are too pressing, and we are assured we should incur the censures of our own country were we to permit the publick cause to suffer essentially while the means of preventing it (tho not under our immediate charge) are within our reach. We therefore take the liberty of desiring you to stop so many of the powder waggons now on their way to Wmsburgh as may be necessary and return them immediately with this lead, and whatever more you can collect, sending the powder on by other waggons. But should the lead have been sent to Wmsburgh, the waggons may then proceed on their journey and the governor to whom we have written will take care of the matter.
                